

STOCK PLEDGE AGREEMENT


 
This STOCK PLEDGE AGREEMENT (this “Agreement”), dated June 16, 2006, effective
as of March 31, 2006, is entered into between United Heritage Corporation, a
Utah corporation (“Pledgor”) and Sterling Bank (“Secured Party”), with reference
to the following:
 
WHEREAS, Pledgor beneficially owns all the shares of common stock, as more fully
described on Schedule “A” attached hereto, of the corporations (herein called
the “Issuers,” whether one or more) identified under the column entitled
“Issuer” Schedule “A” (the “Pledged Shares”);
 
WHEREAS, Pledgor, Lothian Oil Inc., Lothian Oil (USA) Inc., Lothian Oil Texas I,
Inc. and UHC New Mexico Corporation, as “Borrowers,” and Secured Party, as
“Lender,” entered into that certain Amended and Restated Credit Agreement dated
of even date herewith (“Credit Agreement”).
 
WHEREAS, to induce Secured Party to grant the extensions of credit and other
financial accommodations provided to Borrowers pursuant to the Credit Agreement,
Pledgor desires to pledge, grant, transfer, and assign to Secured Party a
security interest in the Collateral (as hereinafter defined) as security for the
Obligations (as hereinafter defined); and
 
WHEREAS, Pledgor will benefit directly and indirectly from extensions of credit
as a Borrower under the Credit Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:
 
1. Definitions and Construction.
 
(a) Definitions. As used in this Agreement:
 
“Agreement” shall mean this Stock Pledge Agreement.
 
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978 (11 U.S.C.
§§ 10l-1330), as amended or supplemented from time to time, and any successor
statute, and all of the rules issued or promulgated in connection therewith.
 
“Borrowers” shall have the meaning ascribed thereto in the second recital of
this Agreement.
 
“Business Day” shall have the meaning ascribed thereto in the Credit Agreement.
 
“Collateral” shall mean the Pledged Shares, the Future Rights, and the Proceeds,
collectively.
 
 

--------------------------------------------------------------------------------

 
 
“Credit Agreement” shall have the meaning ascribed thereto in the second recital
of this Agreement.
 
“Event of Default” shall have the meaning ascribed thereto in the Credit
Agreement.
 
“Future Rights” shall mean Pledgor’s interest in: (a) all shares of, all
securities convertible or exchangeable into, and all warrants, options or other
rights to purchase shares of stock of any Issuer (other than the Pledged
Shares), and (b) the certificates or instruments representing such additional
shares, convertible or exchangeable securities, warrants, and other rights and
all dividends, cash, options, warrants, rights, instruments, and other property
or proceeds from time to time received, receivable, or otherwise distributed in
respect of or in exchange for any or all of such shares.
 
“Holder” and “Holders” shall have the meanings ascribed thereto in Section 3 of
this Agreement.
 
“Loan Documents” shall have the meaning ascribed thereto in the Credit
Agreement.
 
“Obligations” shall mean the “Obligations” as that term is defined in the Credit
Agreement.
 
“Person” shall have the meaning ascribed thereto in the Credit Agreement.
 
“Pledgor” shall have the meaning ascribed thereto in the preamble to this
Agreement.
 
“Pledged Shares” shall have the meaning ascribed thereto in the first recital of
this Agreement.
 
“Proceeds” shall mean all proceeds (including proceeds of proceeds) of the
Pledged Shares and Future Rights including all: (a) rights, benefits,
distributions, premiums, profits, dividends, interest, cash, instruments,
documents of title, accounts, contract rights, inventory, equipment, general
intangibles, deposit accounts, chattel paper, and other property from time to
time received, receivable, or otherwise distributed in respect of or in exchange
for, or as a replacement of or a substitution for, any of the Pledged Shares,
Future Rights, or proceeds thereof (including any cash, stock, or other
securities or instruments) issued after any recapitalization, readjustment,
reclassification, merger or consolidation with respect to any Issuer; (b)
proceeds of any insurance, indemnity, warranty, or guaranty (including
guaranties of delivery) payable from time to time with respect to any of the
Pledged Shares, Future Rights, or proceeds thereof; (c) payments (in any form
whatsoever) made or due and payable to Pledgor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Pledged Shares, Future Rights, or proceeds thereof; and (d)
other amounts from time to time paid or payable under or in connection with any
of the Pledged Shares, Future Rights, or proceeds thereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Secured Party” shall have the meaning ascribed thereto in the preamble to this
Agreement.
 
“Securities Act” shall have the meaning ascribed thereto in Section 9(b) of this
Agreement.
 
“Security Interest” shall mean any lien, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money), security interest,
charge, or encumbrance of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, or any agreement to
give any security interest).  
 
“UCC” means the Uniform Commercial Code from time to time in effect in the State
of Texas.
 
All initially capitalized terms used herein and not otherwise defined shall have
the meaning ascribed thereto in the Credit Agreement.
 
(b) Construction.
 
(i) Unless the context of this Agreement clearly requires otherwise, references
to the plural includes the singular and to the singular include the plural, the
part include the whole, the term “including” is not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and other
similar terms in this Agreement refer to this Agreement as a whole and not
exclusively to any particular provision of this Agreement. Article, section,
subsection, exhibit, and schedule references are to this Agreement unless
otherwise specified. All of the exhibits or schedules attached to this Agreement
shall be deemed incorporated herein by reference. Any reference to any of the
following documents includes any and all alterations, amendments, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable: this
Agreement, the Credit Agreement, and any of the other Loan Documents.
 
(ii) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Secured Party or Pledgor, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by both of the parties and their respective counsel and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties hereto.
 
(iii) In the event of any direct conflict between the express terms and
provisions of this Agreement and of the Credit Agreement, the terms and
provisions of the Credit Agreement shall control.
 
2. Pledge. As security for the prompt payment and performance of the Obligations
in full when due, whether at stated maturity, by acceleration or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code), Pledgor hereby pledges, grants,
transfers, and assigns to Secured Party a Security Interest in all of Pledgor’s
right, title, and interest in and to the Collateral.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3. Delivery and Registration of Collateral.
 
(a) All certificates or instruments representing or evidencing the Collateral
shall be promptly delivered by Pledgor to Secured Party or Secured Party’s
designee pursuant hereto at a location designated by Secured Party and shall be
held by or on behalf of Secured Party pursuant hereto, and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Secured Party.
 
(b) After the occurrence and during the continuance of an Event of Default,
Secured Party shall have the right, at any time in its discretion and without
notice to Pledgor, to transfer to or to register on the books of Issuer (or of
any other Person maintaining records with respect to the Collateral) in the name
of Secured Party or any of its nominees any or all of the Collateral. In
addition, Secured Party shall have the right at any time to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.
 
(c) If, at any time and from time to time, any Collateral (including any
certificate or instrument representing or evidencing any Collateral) is in the
possession of a Person other than Secured Party, Secured Party’s designee
pursuant hereto or Pledgor (a “Holder”), then Pledgor shall immediately, at
Secured Party’s option, either cause such Collateral to be delivered into
Secured Party’s possession, or execute and deliver to such Holder a written
notification/ instruction, and take all other steps necessary to perfect the
Security Interest of Secured Party in such Collateral, including obtaining from
such Holder a written acknowledgment that such Holder holds such Collateral for
Secured Party, all pursuant to the applicable laws governing the perfection of
Secured Party’s Security Interest in the Collateral in the possession of such
Holder. Each such notification/instruction and acknowledgment shall be in form
and substance satisfactory to Secured Party.
 
(d) Subject to the provisions in Section 4 hereof, any and all Collateral
(including dividends, interest, and other cash distributions) at any time
received or held by Pledgor shall be so received or held in trust for Secured
Party, shall be segregated from other funds and property of Pledgor and shall be
forthwith delivered to Secured Party in the same form as so received or held,
with any necessary endorsements.
 
(e) If at any time and from time to time any Collateral consists of an
uncertificated security or a security in book entry form, then Pledgor shall
immediately cause such Collateral to be registered or entered, as the case may
be, in the name of Secured Party, or otherwise cause Secured Party’s Security
Interest thereon to be perfected in accordance with applicable law.
 
4. Voting Rights and Dividends.
 
(a) So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Collateral or any part thereof for any purpose not
inconsistent with the terms of the Credit Agreement and shall be entitled to
receive and retain any cash dividends or distributions paid in respect of the
Collateral as may be permitted under the Credit Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of Pledgor to exercise the voting and other consensual rights or receive
and retain cash dividends or distributions which it would otherwise be entitled
to exercise or receive and retain, as applicable pursuant to Section 4(a) shall
cease, and all such rights shall thereupon become vested in Secured Party, who
shall thereupon have the sole right to exercise such voting or other consensual
rights and to receive and retain such cash dividends and distributions. Pledgor
shall execute and deliver (or cause to be executed and delivered) to Secured
Party all such proxies and other instruments as Secured Party may request for
the purpose of enabling Secured Party to exercise the voting and other rights
which it is entitled to exercise pursuant to this subsection (b).
 
5. Representations and Warranties. In addition to the representations of Pledgor
in the Credit Agreement, Pledgor represents, warrants, and covenants as follows:
 
(a) Pledgor has taken all steps it deems necessary or appropriate to be informed
on a continuing basis of changes or potential changes affecting the Collateral
(including rights of conversion and exchange, rights to subscribe, payment of
dividends, reorganizations or recapitalization, tender offers and voting
rights), and Pledgor agrees that Secured Party shall have no responsibility or
liability for informing Pledgor of any such changes or potential changes or for
taking any action or omitting to take any action with respect thereto;
 
(b) All information herein or hereafter supplied to Secured Party by or on
behalf of Pledgor in writing with respect to the Collateral is, or in the case
of information hereafter supplied will be, accurate and complete in all material
respects;
 
(c) Except as pledged, granted, transferred and assigned hereunder, Pledgor is
and will be the sole legal and beneficial owner of the Collateral (including the
Pledged Shares and all other Collateral acquired by Pledgor after the date
hereof) free and clear of any adverse claim, Security Interest, or other right,
title, or interest of any party;
 
(d) This Agreement, and the delivery to Secured Party of the Pledged Shares
representing Collateral (or the delivery to all Holders of the Pledged Shares
representing Collateral of the notification/instruction referred to in Section 3
of this Agreement), creates a valid, perfected, and first priority Security
Interest in one hundred percent (100%) of the Pledged Shares in favor of Secured
Party securing payment of the Obligations, and all actions necessary to achieve
such perfection have been duly taken;
 
(e) Schedule A to this Agreement is true and correct and complete in all
material respects; without limiting the generality of the foregoing: (i) All the
Pledged Shares are in certificated form, and, except to the extent registered in
the name of Secured Party or its nominee pursuant to the provisions of this
Agreement, are registered in the name of Pledgor; and (ii) the Pledged Shares
constitute at least the percentage of all the fully diluted issued and
outstanding shares of stock of each Issuer as set forth in the first recital of
this Agreement;
 
(f) There are no presently existing Future Rights or Proceeds owned by Pledgor;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(g) The Pledged Shares have been duly authorized and validly issued and are
fully paid and nonassessable; and
 
(h) Neither the pledge of the Collateral pursuant to this Agreement nor the
extensions of credit represented by the Obligations violates Regulation T, U or
X of the Board of Governors of the Federal Reserve System.
 
6. Further Assurances.
 
(a) Pledgor agrees that from time to time, at the expense of Pledgor, Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action that may be necessary or desirable, or that Secured
Party may request, in order to perfect and protect any Security Interest granted
or purported to be granted hereby or to enable Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, Pledgor will: (i) at the
request of Secured Party, mark conspicuously each of its records pertaining to
the Collateral with a legend, in form and substance satisfactory to Secured
Party, indicating that such Collateral is subject to the Security Interest
granted hereby; (ii) execute and file such financing or continuation statements,
or amendments thereto, and such other instruments or notices, as may be
necessary or desirable, or as Secured Party may request, in order to perfect and
preserve the Security Interests granted or purported to be granted hereby; (iii)
as more fully set forth in the Credit Agreement, allow inspection of the
Collateral by Secured Party or Persons designated by Secured Party; and (iv)
appear in and defend any action or proceeding that may affect Pledgor’s title to
or Secured Party’s Security Interest in the Collateral.
 
(b) Pledgor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of Pledgor where permitted by law and in
any form or medium provided by law. A carbon, photographic, or other
reproduction of this Agreement, and amendment thereto or any financing statement
(whether original or amendment) covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.
 
(c) Pledgor will furnish to Secured Party, upon the request of Secured Party:
(1) a certificate executed by an authorized officer of Pledgor, and dated as of
the date of delivery to Secured Party, itemizing in such detail as Secured Party
may request, the Collateral which, as of the date of such certificate, has been
delivered to Secured Party by Pledgor pursuant to the provisions of this
Agreement; and (ii) such statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may request.
 
7. Covenants of Pledgor. Pledgor shall:
 
(a) Perform each and every covenant hereunder and in the Credit Agreement;
 
(b) At all times keep at least one complete set of its records concerning
substantially all of the Collateral at its chief executive office at 405 N.
Marienfeld, Suite 200, Midland, Texas 79701, and not change the location of its
chief executive office or such records without giving Secured Party at least
thirty (30) days prior written notice thereof;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c) To the extent it may lawfully do so, use its best efforts to prevent any
Issuer from issuing Future Rights or Proceeds; and
 
(d) Upon receipt by Pledgor of any material notice, report, or other
communication from any Issuer or any Holder relating to all or any part of the
Collateral, deliver such notice, report or other communication to Secured Party
as soon as possible, but in no event later than five (5) Business Days following
the receipt thereof by Pledgor.
 
8. Secured Party as Pledgor’s Attorney-in-Fact.
 
(a) Pledgor hereby irrevocably appoints Secured Party as Pledgor’s
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time at Secured
Party’s discretion, to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including: (i) after the occurrence and during the continuance of an
Event of Default, to receive, endorse, and collect all instruments made payable
to Pledgor representing any dividend, interest payment or other distribution in
respect of the Collateral or any part thereof to the extent permitted hereunder
and to give full discharge for the same and to execute and file governmental
notifications and reporting forms; (ii) to issue any notifications/instructions
Secured Party deems necessary pursuant to Section 3 of this Agreement; or (iii)
after the occurrence and during the continuance of an Event of Default and
subject to Section 3(b) hereinabove, to arrange for the transfer of the
Collateral on the books of Pledgor or any other Person to the name of Secured
Party or to the name of Secured Party’s nominee.
 
(b) In addition to the designation of Secured Party as Pledgor’s
attorney-in-fact in subsection (a), Pledgor hereby irrevocably appoints Secured
Party as Pledgor’s agent and attorney-in-fact to make, execute and deliver any
and all documents and writings which may be necessary or appropriate for
approval of, or be required by, any regulatory authority located in any city,
county, state or country where Pledgor or Borrower engages in business, in order
to transfer or to more effectively transfer any of the Pledged Shares or
otherwise enforce Secured Party’s rights hereunder.
 
9. Remedies upon Default. Upon the occurrence and during the continuance of an
Event of Default:
 
(a) The Secured Party may exercise, in addition to all other rights and remedies
granted in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the UCC. Without limiting the generality of the foregoing and to the
extent permitted by applicable law, the Secured Party, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Pledgor, any Borrower or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market, at any
exchange, broker’s board or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
the Pledgor, which right or equity is hereby waived or released. The Secured
Party shall apply any Proceeds from time to time held by it and the net proceeds
of any such collection, recovery, receipt, appropriation, realization or sale,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Party hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as the Secured
Party may elect, and only after such application and after the payment by the
Secured Party of any other amount required by any provision of law, including,
without limitation, Section 9.610 of the UCC, need the Secured Party account for
the surplus, if any, to the Pledgor. To the extent permitted by applicable law,
the Pledgor waives all claims, damages and demands it may acquire against the
Secured Party arising out of the exercise by the Secured Party of any of its
rights hereunder except to the extent any thereof arise solely from the willful
misconduct of the Secured Party. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b) The Pledgor recognizes that the Secured Party may be unable to effect a
public sale of any or all the Interests, by reason of certain prohibitions
contained in the Securities Act of 1933, as now in effect or as hereafter
amended, or any similar statute hereafter adopted with similar purpose or effect
(the “Securities Act”) and applicable state securities laws or otherwise, and
may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. The Pledgor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable to the
Secured Party than if such sale were a public sale and agrees that such
circumstances shall not, in and of themselves, result in a determination that
such sale was not made in a commercially reasonable manner. The Secured Party
shall be under no obligation to delay a sale of any of the Interests for the
period of time necessary to permit any Issuer to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if any Issuer would agree to do so.
 
(c) The Pledgor further agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make any sale or sales of all or any
portion of the Interests pursuant to this Section valid and binding and in
compliance with the formation and governance documents of each Issuer and any
other applicable law, treaty, rule, or regulation or other determination of any
court, board, commission, agency or instrumentality of the federal or state
government or of any municipality or any agency or other political subdivision.
The Pledgor further agrees that a continuing breach of any of the covenants
contained in this Section will cause irreparable injury to the Secured Party,
that the Secured Party has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
shall be specifically enforceable against the Pledgor, and the Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10. Secured Party: Duties: Standard of Care. The powers conferred on Secured
Party hereunder are solely to protect its interests in the Collateral and shall
not impose on it any duty to exercise such powers.
 
11. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
 
(a) THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO, SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
TEXAS.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF HARRIS, STATE OF TEXAS OR, AT THE SOLE OPTION OF
SECURED PARTY, IN ANY OTHER COURT IN WHICH SECURED PARTY SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. PLEDGOR WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 11.
 
(c) WAIVER OF RIGHTS TO JURY TRIAL. THE PLEDGOR AND SECURED PARTY HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY, AND UNCONDITIONALLY WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, COUNTERCLAIM, OR
OTHER LITIGATION THAT RELATES TO OR ARISES OUT OF ANY OF THIS AGREEMENT OR THE
ACTS OR OMISSIONS OF SECURED PARTY IN THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT LOAN DOCUMENT OR OTHERWISE WITH RESPECT THERETO.
THE PROVISIONS OF THIS SECTION ARE A MATERIAL INDUCEMENT FOR SECURED PARTY
ENTERING INTO THIS AGREEMENT.
 
12. Amendments: etc. No amendment or waiver of any provision of this Agreement
nor consent to any departure by Pledgor herefrom, shall in any event be
effective unless the same shall be in writing and signed by Secured Party, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of Secured
Party to exercise, and no delay in exercising any right under this Agreement,
the Credit Agreement, or otherwise with respect to any of the Obligations, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under this Agreement, the Credit Agreement, or otherwise with respect to
any of the Obligations preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided in this Agreement or
otherwise with respect to any of the Obligations are cumulative and not
exclusive of any remedies provided by law.
 
 
-9-

--------------------------------------------------------------------------------

 
 
13. Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be given in
accordance with the terms of Section 8.3 of the Credit Agreement.
 
14. Continuing Security Interest. This Agreement shall create a continuing
Security Interest in the Collateral and shall: (i) remain in full force and
effect until the indefeasible payment in full of the Obligations, and the full
and final termination of any commitment to extend any financial accommodations
under the Credit Agreement; (ii) be binding upon Pledgor, its successors and
assigns; and (iii) inure to the benefit of Secured Party and its successors,
transferees, and assigns. Upon the indefeasible payment in full of the
Obligations, and the full and final termination of any commitment to extend any
financial accommodations under the Credit Agreement, the Security Interests
granted hereby shall automatically terminate and all rights to the Collateral
shall revert to Pledgor. Upon any such termination, Secured Party will, at
Pledgor’s expense, execute and deliver to Pledgor such documents as Pledgor
shall reasonably request to evidence such termination and will return to Pledgor
all certificates or instruments representing or evidencing the Collateral, then
in the Secured Party’s possession. Such documents shall be prepared by Pledgor
and shall be in form and substance satisfactory to Secured Party.
 
15. Security Interest Absolute. To the maximum extent permitted by law, all
rights of Secured Party and Security Interests hereunder, and all obligations of
the Pledgor hereunder, shall be absolute and unconditional irrespective of:
 
(a) any lack of validity or enforceability of any of the Obligations or any
other agreement or instrument relating thereto, including the Credit Agreement
or any of the other Loan Documents; or
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement or any of the other Loan
Documents, or any other agreement or instrument relating thereto; or
 
(c) any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty for
all or any of the Obligations.
 
To the maximum extent permitted by law, Pledgor hereby waives any right to
require Secured Party to pursue any other remedy in Secured Party’s power
whatsoever.
 
16. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.
 
17. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
 
-10-

--------------------------------------------------------------------------------

 
 
18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same Agreement.
 
19. Waiver of Marshaling. Pledgor and Secured Party acknowledge and agree that
in exercising any rights under or with respect to the Collateral: (i) Secured
Party is under no obligation to marshal any collateral pledged to it; (ii) may,
in its absolute discretion, realize upon such Collateral in any order and in any
manner it so elects; and (iii) may, in its absolute discretion, apply the
proceeds of any or all of such Collateral to the obligations secured by the
Collateral in any order and in any manner it so elects.
 
[Signature Page Follows]
 
 
-11-

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
duly executed and delivered by their officers thereunto duly authorized as of
the date first above written.
 

        PLEDGOR:       UNITED HERITAGE CORPORATION  
   
   
    By:   /s/ C. Scott Wilson,  

--------------------------------------------------------------------------------

C. Scott Wilson,   Chief Executive Officer and President



 

        SECURED PARTY:       STERLING BANK  
   
   
    By:   /s/ Daniel G. Steele,  

--------------------------------------------------------------------------------

Daniel G. Steele,   Senior Vice President

 
 


Signature Page to Stock Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 


 

SCHEDULE A
 
TO
 
STOCK PLEDGE AGREEMENT
 
Pledged Shares
 
 
Issuer
Number of
Shares
Class
Certificate
Number(s)
Former Name, if
any, in which
Certificate Issued
Pledgor’s
Percentage
Ownership
Jurisdiction of
Incorporation

 
UHC New Mexico Corporation
1000
Common
3
None
100%
New Mexico



 
 
 

--------------------------------------------------------------------------------

 